In a negligence action to recover damages for personal injuries, plaintiff appeals from a judgment of the Supreme Court, Kings County, entered April 2, 1975, which is in favor of respondents, upon a jury verdict. Judgment affirmed, without costs. In our review of the record we find that no reversible error was committed by the *595trial court in its charge to the jury; the verdict in respondents’ favor was not against the weight of the credible evidence. Hopkins, Acting P. J., Martuscello, Margett, Christ and Shapiro, JJ., concur.